Citation Nr: 1621307	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  16-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as the result of exposure to herbicides.

2.  Entitlement to service connection for ischemic cardiomyopathy with congestive heart failure, to include as the result of exposure to herbicides.

3.  Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the U.S. Army from December 1967 to November 1971, to include service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran and his son testified before the undersigned Veterans Law Judge (VLJ) by videoconference in April 2016.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Service Connection

The Veteran seeks service connection for diabetes mellitus and ischemic cardiomyopathy as the result of claimed exposure to Agent Orange in Korea.  He testified in April 2016 that he often acted as a driver for various personnel, and that this took him close to the demilitarized zone (DMZ).  

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, type II diabetes and ischemic heart disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv). 

The units or other military entities that the DoD has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1 MR.  When a Veteran claims exposure in Korea, and his or her service was either not between April 1, 1968, and August 31, 1971, or not in a unit or entity listed in the table, VA is to send a request to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides.  M21-1, IV.ii.1. H.4.b.

The DoD has confirmed that Agent Orange was used along the DMZ in Korea.  Agent Orange was used to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  If it is determined that a Veteran who served in Korea during the applicable time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  Here, personnel records show that the Veteran served in Korea from July 1969 to August 1970 with the 4th Battalion, 44th Artillery.  This unit is not recognized as serving near the DMZ.  Id.   

It does not appear that the RO fully developed the claim.  Specifically, it is not documented that, upon noting that the Veteran's Korea service was between April 1, 1968, and August 31, 1971, but he was not in a unit or entity listed in the table, that the RO sent a request to the JSRRC for verification of exposure to herbicide.  This should be accomplished prior to Board review.  The Veteran's assertions as set forth in his testimony should be considered.

Evaluation of Bilateral Hearing Loss Disability

During his April 2016 hearing, the Veteran testified that his hearing loss had worsened since his most recent examination.  The Board observes that a VA audiological examination was most recently carried out in May 2014.  In light of the Veteran's allegation of worsening, a current examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

As a final matter, review of the record indicates that a Decision Review Officer (DRO) hearing was scheduled for March 23, 2016.  While the subsequent statement of the case indicates that testimony was taken at a hearing that day, the March 31, 2016 appeal checklist indicates that an informal conference was held.  The record contains neither a hearing transcript nor an informal conference report.  The question of whether a formal hearing was held should be clarified for the record, and if such was in fact held, the transcript should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must comply with the evidentiary development procedures provided in M21-1 regarding Veteran's claimed herbicide exposure, to include sending a request to JSRRC for verification as to whether the Veteran was exposed to herbicide agents as alleged during his period of service in Korea.  All documentation sent and received by the RO must be associated with the claims file.

3.  Clarify for the record the question of whether a formal DRO hearing was held in March 2016; if a hearing was held, associate the transcript with the claims file.  

4.  Schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss disability.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

The examination report should include a discussion of the functional impact of the Veteran's bilateral hearing loss disability on his social and occupational functioning.  Specifically, the examiner should address the functional effects caused by his hearing disability, including the effects on daily living, if any.  

5.  Review the resulting examination report to ensure compliance with the Board's remand directives.  Any inadequacy should be addressed prior to recertification to the Board.

6.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




